DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I (claims 21-35) in the reply filed on 1/27/2022 is acknowledged.
Claims 36-39 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 1/27/2022.

Status of the Application
4.	Claims 21-35 have been examined in this application. Claims 1-20 have been canceled via preliminary amendment. Claims 36-39 are withdrawn. This communication is the first action on merits.  The Information Disclosure Statements (IDS) filed on 9/4/2020 and 1/27/2022 have been acknowledged by the Office.


Claim Objections
Claim 26 is objected to because of the following informalities:  Claim 26 states: “…from the centralized server, server signals.” Which should likely read “...from the centralized server, the server signals” as the limitation has been previously recited.  Appropriate correction is required.
Claims 27-29 are objected to because of the following informalities: Claims 27-29 currently state: “…wherein one remote control…” which is suggested to be correct to “wherein the at least one remote control…” in each claim for proper antecedent basis from claim 21.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21 recites the limitation "control signals" in line 13.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear if “control signals” in line 13 is intended to refer back to “a control signal” in line 11, or alternatively if the “control signals” are a new or different control signal. The examiner notes that “control signals” also refers to a plurality. Later recitations of “the control signal” (lines 14-15) and “a/the corresponding control signal” (lines 18 and 20, respectively) are also indefinite as it is unclear to which control signal (if plural control signals exist) the “corresponding control signal” is referring back to.
Claims 22-31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent upon a rejected base claim (claim 21).

Allowable Subject Matter
Claims 21-31 are rejected under 35 U.S.C 112(b) as noted above but would be considered allowable if proper amendments are provided obviating these rejections.
Claims 32-35 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  Regarding independent claims 21 and 32, the closest prior art of record, U.S. Patent 6,483,264 to Shafer does not teach nor fairly suggest a pump and associated encasement in which the pump itself directly and wirelessly pairs with a plurality of associated peripheral controllers external to the pump in addition to wirelessly paring with at least one remote control. Further, the prior art of Shafer does not teach a capability of the pump to both receive a user command from the remote control and transmit a control signal back to one of the plurality of peripheral controllers.  Furthermore, it is the Examiner's opinion that it would not have been obvious to claim this combination of features in the designed orientation based on the teachings of the prior art, neither alone nor in combination. Additionally, the difference in scope between the current claims and related U.S. Patent 10,674,832 to Brosnan, is distinct enough so that any Double Patenting rejections could not be properly applied.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited patents show pressure control devices/pumps for air mattresses with similar properties to the claimed invention. They show the general state of the art and are of general relevance with respect to the claimed subject matter.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID R HARE whose telephone number is (571)272-4420. The examiner can normally be reached MON-FRI 8:00 AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on 571-272-6856. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Sincerely,

/DAVID R HARE/Primary Examiner, Art Unit 3673                                                                                                                                                                                                        
4/29/2022